977 F.2d 574
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Grover C. JONES, Jr., Defendant-Appellant.
No. 92-6426.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 27, 1992Decided:  October 15, 1992

Appeal from the United States District Court for the Southern District of West Virginia, at Bluefield.
Grover C. Jones, Jr., Appellant Pro Se.
Charles T. Miller, Office of the United States Attorney, Charleston, West Virginia;  Richard Stanley Glaser, Jr., Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
S.D.W.Va.
AFFIRMED.
Before WIDENER, HALL, and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Grover C. Jones, Jr., appeals from the district court's orders refusing relief under 28 U.S.C. § 2255 (1988), denying his motion for reconsideration under Fed.  R. Civ. P. 59(e), and denying his "Motion to Strike."  Jones seeks expedited review.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Jones, Nos.  CR-85-80-1, CA-90-83-1 (S.D.W. Va.  Sept. 24, 1991;  Feb 12, 1992;  Mar. 20, 1992).  We deny Jones's motions for oral argument, to appoint counsel, for hearing in banc, and"That Court Note Appellant's Concern For Attempts to Influence Proceedings."  We grant Jones's motion to correct and supplement his informal brief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED